


109 HR 6088 IH: New Mexico Aquifer Assessment Act of

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6088
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study of water resources in the State of New Mexico, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Mexico Aquifer Assessment Act of
			 2006.
		2.New mexico water
			 resources study
			(a)In
			 generalThe Secretary of the Interior, acting through the
			 Director of the United States Geological Survey (referred to in this Act as the
			 Secretary), in coordination with the State of New Mexico
			 (referred to in this Act as the State), shall, in accordance
			 with this Act and any other applicable law, conduct a study of water resources
			 in the State, including the following:
				(1)A
			 survey of groundwater resources, including an analysis of—
					(A)aquifers in the
			 State, including the quantity of water in the aquifers;
					(B)the availability
			 of groundwater resources for human use;
					(C)the salinity of
			 groundwater resources;
					(D)the potential of
			 the groundwater resources to recharge;
					(E)the interaction
			 between groundwater and surface water;
					(F)the susceptibility
			 of the aquifers to contamination; and
					(G)any other relevant
			 criteria; and
					(2)A
			 characterization of surface and bedrock geology, including the effect of the
			 geology on groundwater yield and quality.
				(b)Study
			 areasThe study carried out under subsection (a) shall include
			 the Salt Basin, the Tularosa Basin, and the middle Rio Grande Aquifer in the
			 State.
			(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Resources of the House of Representatives a report that
			 describes the results of the study.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this Act.
			
